DETAILED ACTION
Response to Amendment
The amendment filed on 2/19/2021 has been entered into the prosecution for the application. Currently claims 1-9 and 11 are pending with claims 11 withdrawn from consideration. Claims 1-9 are pending examination.
The 112(b) rejection to claim 9 is withdrawn due to the amendment to the claim.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to an apparatus non-elected without traverse.  Accordingly, claim 11 been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the method of operation of the control device in relation to the water circulation and antifreeze circulation pumps within the system overcome the prior art of record.
The closest art is US 2017/0327960 Kurashina et al and JP 2015/048506 of Nakazawa et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/Primary Examiner, Art Unit 1794